Citation Nr: 0904770	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Service connection for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and 
	Veterans Affairs



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1966, including service in Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.	The Veteran is not shown to have had combat with the enemy 
while serving on active duty.

2.	The Veteran is diagnosed with post-traumatic stress 
disorder (PTSD).

3.  	The Veteran's claimed in-service stressors have not been 
corroborated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In letters sent in February 2006 and April 2006, the RO 
provided timely notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as specifying the information 
and evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to advise 
VA of or submit any further evidence that pertained to his 
claim.

The Veteran was informed in a July 2007 letter that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingman/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although the Veteran is 
diagnosed as having PTSD, the present claim is denied on the 
basis that there is insufficient evidence to corroborate any 
of the claimed stressors, as is explained below. A VA 
examination is not necessary as the diagnosis is not at 
issue.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. 
Cir. 1998).  There is no evidence of any failure on the part 
of VA to further comply with VCAA, and the appeal is ready 
for review.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingman/Hartman, 19 Vet. App. at 473.  

Analysis of the Claim

The Veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain credible supporting evidence to verify the 
Veteran's alleged stressors. Thus, the Veteran's claim for 
service connection for PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD is not established by 
VA. Instead, the appellate courts and VA have recognized that 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). See 38 
C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 10 Vet. App. 
128, 14-141 . 

The Veteran has established the first element for service 
connection by providing medical records diagnosing him with 
PTSD.  The record shows multiple positive PTSD screenings 
since 2006, as well as records of group treatment for PTSD.  

With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary. 38 C.F.R. § 3.304(f).

The evidence in this case does not serve to show that the 
Veteran was engaged in combat with the enemy. He was not 
awarded any medals or decorations indicative of combat, and 
his military specialty, supply handler, is also not 
indicative of combat. Because the service personnel records 
were prepared with the specific purpose of recording the 
Veteran's military occupational specialty and duties, they 
are akin to official records, which enjoy a high degree of 
probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision.); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987). Therefore, the provisions of 38 U.S.C.A. § 1154 are 
not applicable in this case.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent 
verification of the stressor event has been submitted, the 
Veteran's personal exposure to the event may be implied by 
the evidence of record. A Veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
Veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Furthermore, it has been 
held that a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 396; Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  

The Veteran asserts that his PTSD was caused by stressful 
events to which he was allegedly exposed in service, 
including witnessing a service member from his unit knocked 
over the side of a freighter and crushed under a falling 
hatch cover; witnessing a soldier killed when he was knocked 
off a wharf and crushed between a boat and the wharf in late 
September or early November 1965; frequently seeing dead 
children piled in the streets in South Vietnam; working in a 
unit that regularly pulled dead bodies of men, women, and 
children out of the water by the docks; and working in a unit 
that was regularly shelled by mortars and rockets. 

The Veteran's claimed stressors have not been corroborated. 
Indeed, to the extent that information has been obtained as 
to the Veteran's account of having witnessed a soldier from 
his unit knocked over the side of a freighter and crushed 
under a falling hatch cover, there is no record of any 
personnel from his unit being injured on killed during the 
time period alleged by the Veteran.  According to information 
obtained from the United States Army and Joint Service 
Records Research Center (JJRRC), the 116th Transportation 
Company did not arrive in Vietnam until December 1965, which 
is later than the reported death.  Separate action by the RO 
in researching unit morning reports for the period also 
failed to show any corroboration for the Veteran's claimed 
stressors. The Veteran's accounts are therefore 
unsubstantiated, and the claim is denied on this basis.


The Board finds that there is no credible supporting evidence 
to document the Veteran's alleged in service stressors. The 
Veteran was advised in the February 2006 letter from the RO 
to him that the RO would assist him in obtaining evidence, 
but that it was still his responsibility to support his claim 
with appropriate evidence. The Board finds that the RO has 
done everything feasible to assist the Veteran by obtaining a 
JSRRC search, service treatment records, VA treatment 
records, and personnel records. However, none of these 
records provides credible supporting evidence to document the 
Veteran's alleged in service stressors. Without credible 
supporting evidence for the Veteran's allegations of in 
service stressors, the Veteran's claim for PTSD is denied. 38 
C.F.R. § 3.304(f) (2008).

The Veteran's wife submitted a statement in support of his 
claim.  She related her observations of the Veteran's current 
PTSD symptoms. However, because the claim is presently denied 
on the basis that the claimed in-service stressors are not 
corroborated, her statement does not avail the Veteran.  

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the Veteran's claim. 
Consequently, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


